VOTING AGREEMENT

          THIS VOTING AGREEMENT

is made and entered into as of the 10th day of May, 2005, by and between
ONSOURCE CORPORATION, a Delaware corporation ("ONSOURCE"), and OSMOTICS
CORPORATION, a Colorado corporation ("Osmotics").



RECITALS

            

A.        Concurrently herewith, ONSOURCE has executed and delivered an
Agreement and Plan of Merger (the "Merger Agreement") by and between ONSOURCE,
Osmotics Pharma, Inc., a Colorado corporation ("OPI"), a controlled subsidiary
of Osmotics, and OnSource Acquisition Corp., a Colorado corporation which is a
wholly-owned subsidiary of ONSOURCE.



            

B.        Upon consummation of the transactions contemplated by the Merger
Agreement, Osmotics will become the beneficial owner (as defined in Regulation
Section Section 240.13d-3 under the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) of 11,428,894 shares of common stock of ONSOURCE and
Warrants exercisable to purchase an additional 1,079,560 shares of common stock
of ONSOURCE (the "Common Stock").



            

C.        The parties wish to implement the provisions of Section 5.2 of the
Merger Agreement with respect to the manner in which the Common Stock shall be
voted.



            NOW, THEREFORE,

in consideration of the mutual covenants and agreements hereinbelow set forth,
the parties agree as follows:



            1.        Voting.

For the term of this Voting Agreement, Osmotics covenants and agrees, for
itself, its successors in interest and assigns, that in exercising any and all
voting rights to which it may be entitled by virtue of its ownership of the
Common Stock, at any Regular or Special Meeting of ONSOURCE's stockholders,
including, without limitation, the election of directors, all such voting rights
shall be exercised by Steven Porter, acting on behalf of the Osmotics board of
directors.



            2.        Proxy.

For the purposes of implementing this Agreement, Osmotics hereby constitutes and
appoints Steven Porter as its attorney-in-fact and proxy to vote all of the
Common Stock in accordance with the express provisions of Section 1 above.



            3.        Duration.

This Agreement shall be in effect from the date hereof and shall continue in
effect until such time as the distribution of the Common Stock to the Osmotics
shareholders, pro rata in conformity with applicable legal requirements.



            6.        Counterparts

. This Agreement may be executed by telex, telecopy or other facsimile
transmission, and such facsimile transmission shall be valid and binding to the
same extent as if it were an original. Further, this Agreement may be signed in
one or more counterparts, all of which when taken together shall constitute the
same document.



[signatures on following page]

            IN WITNESS WHEREOF

, the parties hereto have executed this Voting Agreement on the day and year
first above written.



 

OSMOTICS CORPORATION,


a Colorado corporation  

By: /s/ Steven Porter                   
Its: Chief Executive Officer        

 

ONSOURCE CORPORATION,


a Delaware corporation,  

By: /s/ Frank L. Jennings             
Its: President                                 